Name: Council Regulation (ECSC, EEC, Euratom) No 1625/82 of 21 June 1982 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 6 . 82 Official Journal of the European Communities No L 181 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 1625/82 of 21 June 1982 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 1 . With effect from 1 January 1980 , the weighting applicable to the remuneration of officials and other servants employed in the Lebanon shall be 148-0 . 2 . With effect from 1 July 1980 , the weighting applicable to the remuneration of officials and other servants employed in the Lebanon shall be 136-4. 3 . With effect from 1 January 1981 , the weighting applicable to the remuneration of officials and other servants employed in the Lebanon shall be 148-0 . 4 . With effect from 1 July 1981 , the weighting applicable to the remuneration of officials and other servants employed in the Lebanon shall be 151-6 (3). Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 372/82 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the method for adjusting the remuneration of officials and other servants of the Communities, adopted on 15 December 1981 , Having regard to the proposal from the Commission , Whereas , since the cost of living increased substanti ­ ally in several countries in which officials and other servants of the Communities are employed in the second half of 1981 , the weightings applicable pursuant to Regulation (ECSC, EEC, Euratom) No 372/82 to the remuneration and pensions of officials and other servants should be adjusted with effect from 1 January 1982 ; Whereas, in certain countries where the increase in the cost of living was particularly high , the adjustments should be made with effect from 1 or 16 November 1981 , as the case may be ; Whereas the weighting for the Lebanon should be adjusted retrospectively in line with statistics which have now become available for that country, Article 2 1 . With effect from 1 November 1981 , the weight ­ ings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Portugal 90-9 Turkey 101-5 Israel 173-1 2. With effect from 16 November 1981 , the weight ­ ings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : (') OJ No L 36, 4 . 3 . 1968 , p . 1 . (2) OJ No L 47, 19 . 2 . 1982, p . 13 . (3) Provisional figure . No L 181 /2 Official Journal of the European Communities 25. 6 . 82 6. If a person entitled to a pension declares his home to be in a country other than those listed in paragraph 4 or 5 , the weighting applicable to the pension shall be that for Belgium . Greece 98-3 France 106-8 Ireland 87-7 Italy 89-0 Spain 108-0 Yugoslavia 125-1 Tunisia 119-1 Article 3 3 . With effect from 1 January 1982, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 1 . With effect from 16 November 1981 , the weight ­ ings applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 1 60/80 (2) who declare their home to be in France, Ireland or Italy shall be as follows : France 120-1 Ireland 95-0 Italy 109-8 2. With effect from 1 January 1982, the weightings applicable to the pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 shall be as follows : Belgium 103-8 Denmark 114-5 Germany 100-3 Luxembourg 103-8 Netherlands 98-5 United Kingdom 102-9 Switzerland 125-7 United States (New York) 158-7 United States (Washington) 146-7 Canada 126-9 Japan 175-9 Venezuela 193-3 Austria 107-0 Thailand 174-8 Chile 197-6 Australia 153-4 India 131-4 Morocco 122-6 Egypt 203-6 (') Syria 113-5 (') Jordan 178-6 (') Lebanon 151-6 (') Algeria 158-7 (') Belgium 110-3 Denmark 135-2 Germany 102-4 Luxembourg 110-3 Netherlands 104-2 United Kingdom 88-5 3 . If a person entitled to a pension declares his home to be in a country other than those listed in paragraphs 1 and 2, the weighting applicable to the pension shall be that for Belgium . Article 4 4. With effect from 16 November 1981 , the weight ­ ings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as given below for the country in which the person entitled to the pension declares his home to be : 1 . The weightings for the Lebanon determined in Article 2 of Regulation (EEC, Euratom, ECSC) No 1 525/80 (3), Article 6 of Regulation (Euratom, ECSC, EEC) No 397/81 (4), Article 1 of Regulation (Euratom, ECSC, EEC) No 3017/81 (5) and Article 6 of Regula ­ tion (ECSC, EEC, Euratom) No 372/82 (6) shall cease to have effect as from 1 January 1980, 1 July 1980 , 1 January 1981 and 1 July 1981 respectively. 2 . The weightings determined in Articles 6 and 7 of Regulation (ECSC, EEC, Euratom) No 372/82 shall cease to have effect as from 1 January 1982. Greece 98-3 France 106-8 Ireland 87-7 Italy 89-0 5 . With effect from 1 January 1982, the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as given below for the country in which the person entitled to the pension declares his home to be : Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Belgium 103-8 Denmark 114-5 Germany 100-3 Luxembourg 103-8 Netherlands 98-5 United Kingdom 102-9 (2) OJ No L 20 , 26 . 1 . 1980, p . 1 . ( 3) OJ No L 152, 20 . 6 . 1980 , p . 3 . (4) OJ No L 130, 16 . 5 . 1981 , p . 28 . O OJ No L 302, 23 . 10 . 1981 , p . 1 . (6) OJ No L 47, 19 . 2 . 1982, p . 13 .( l ) Provisional figure . 25 . 6 . 82 Official Journal of the European Communities No L 181 /3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1982. For the Council The President L. TINDEMANS